Case 8:19-cv-01665-JLS-JDE Document 15 Filed 12/02/19 Page 1 of 13 Page ID #:57




  1   NICHOLAS W. DAVILA (SBN 256832)
      ndavila@londonfischer.com
  2   NINA HAWKINSON (SBN 273292)
      nhawkinson@londonfischer.com
  3   JEFFREY W. GRIFFITH (SBN 7150)
      jgriffith@londonfischer.com
  4   LONDON FISCHER LLP
      2505 McCabe Way, Suite 100
  5   Irvine, California 92614
      T: (949) 252-0550; F: (949) 252-0553
  6
      Attorneys for Defendant
  7   WALT DISNEY PARKS AND RESORTS U.S., INC.
  8
  9                            UNITED STATES DISTRICT COURT
 10                          CENTRAL DISTRICT OF CALIFORNIA
 11
 12   SARAH ANDREWS and RYAN                            Case No.: 8:19-cv-01665 JLS(JDEx)
      ANDREWS,
 13                                                     ANSWER TO FIRST AMENDED
                       Plaintiffs,                      COMPLAINT
 14      v.
                                                        DEMAND FOR JURY TRIAL
 15   WALT DISNEY PARKS AND RESORTS
      U.S., INC. and DOES 2 through 10,
 16   inclusive
 17                    Defendants.
 18
 19               Defendant WALT DISNEY PARKS AND RESORTS U.S., INC. (“WDPR”)
 20   (Doe 1) by and through their attorneys, London Fischer LLP, for its answer and
 21   affirmative defenses to the First Amended Complaint, responds as follows:
 22                                        INTRODUCTION
 23               1.   In response to paragraph 1 of the First Amended Complaint, WDPR
 24   denies having knowledge or information sufficient to form a belief as to the truth of
 25   those allegations and therefore denies each and every allegation contained therein.
 26                                   JURISDICTION & VENUE
 27               2.   In response to paragraph 2 of the First Amended Complaint, WDPR
 28   denies having knowledge or information sufficient to form a belief as to the truth of
      {L0136522.3 }                              1
                                     ANSWER TO FIRST AMENDED COMPLAINT
Case 8:19-cv-01665-JLS-JDE Document 15 Filed 12/02/19 Page 2 of 13 Page ID #:58




  1   those allegations and therefore denies each and every allegation contained herein,
  2   with the exception of the allegation that WDPR is a corporation existing under the
  3   laws of the State of California, for which WDPR denies that allegation.
  4               3.   In response to paragraph 3 of the First Amended Complaint, WDPR
  5   admits that venue in this district is proper.
  6                                         PARTIES
  7               4.   In response to paragraph 4 of the First Amended Complaint, WDPR
  8   denies having knowledge or information sufficient to form a basis as to the truth of
  9   those allegations and therefore denies each and every allegation contained therein.
 10               5.   In response to paragraph 5 of the First Amended Complaint, WDPR
 11   denies that it is a corporation existing under and by virtue of the laws of the State
 12   of California. WDPR admits that at all times mentioned in the First Amended
 13   Complaint it acted by and through its agents, servants, employees, and
 14   representatives, and its California principal business office is located in Anaheim,
 15   California.
 16               6.   In response to paragraph 6 of the First Amended Complaint, WDPR
 17   denies having knowledge or information sufficient to form a basis as to the truth of
 18   those allegations and therefore denies each and every allegation contained therein.
 19               7.   In response to paragraph 7 of the First Amended Complaint, WDPR
 20   denies having knowledge or information sufficient to form a belief as to the truth of
 21   those allegations and therefore denies each and every allegation contained therein.
 22                               FIRST CAUSE OF ACTION
 23                                         Negligence
 24               8.   In response to paragraph 8 of the First Amended Complaint, WDPR
 25   repeats and realleges its responses to paragraphs 1 – 7 as those set forth in full here.
 26               9.   In response to paragraph 9 of the First Amended Complaint, WDPR
 27   denies having knowledge or information sufficient to form a belief as to the truth of
 28   those allegations and therefore denies each and every allegation contained herein.
      {L0136522.3 }                           2
                                 ANSWER TO FIRST AMENDED COMPLAINT
Case 8:19-cv-01665-JLS-JDE Document 15 Filed 12/02/19 Page 3 of 13 Page ID #:59




  1               10.   In response to paragraph 10 of the First Amended Complaint, WDPR
  2   denies having knowledge or information sufficient to form a belief as to the truth of
  3   those allegations and therefore denies each and every allegation contained herein.
  4               11.   In response to paragraph 11 of the First Amended Complaint, WDPR
  5   denies having knowledge or information sufficient to form a belief as to the truth of
  6   those allegations and therefore denies each and every allegation contained herein.
  7               12.   In response to paragraph 12 of the First Amended Complaint, WDPR
  8   denies having knowledge or information sufficient to form a belief as to the truth of
  9   those allegations and therefore denies each and every allegation contained herein.
 10               13.   In response to paragraph 13 of the First Amended Complaint, WDPR
 11   denies having knowledge or information sufficient to form a belief as to the truth of
 12   those allegations and therefore denies each and every allegation contained herein.
 13               14.   In response to paragraph 14 of the First Amended Complaint, WDPR
 14   denies having knowledge or information sufficient to form a belief as to the truth of
 15   those allegations and therefore denies each and every allegation contained herein.
 16               15.   In response to paragraph 15 of the First Amended Complaint, WDPR
 17   denies having knowledge or information sufficient to form a belief as to the truth of
 18   those allegations and therefore denies each and every allegation contained herein.
 19               16.   In response to paragraph 16 of the First Amended Complaint, WDPR
 20   denies having knowledge or information sufficient to form a belief as to the truth of
 21   those allegations and therefore denies each and every allegation contained herein.
 22               17.   In response to paragraph 17 of the First Amended Complaint, WDPR
 23   denies having knowledge or information sufficient to form a belief as to the truth of
 24   those allegations and therefore denies each and every allegation contained herein.
 25               18.   In response to paragraph 18 of the First Amended Complaint, WDPR
 26   denies having knowledge or information sufficient to form a belief as to the truth of
 27   those allegations and therefore denies each and every allegation contained herein.
 28               19.   In response to paragraph 19 of the First Amended Complaint, WDPR
      {L0136522.3 }                            3
                                  ANSWER TO FIRST AMENDED COMPLAINT
Case 8:19-cv-01665-JLS-JDE Document 15 Filed 12/02/19 Page 4 of 13 Page ID #:60




  1   denies having knowledge or information sufficient to form a belief as to the truth of
  2   those allegations and therefore denies each and every allegation contained herein.
  3               20.   In response to paragraph 20 of the First Amended Complaint, WDPR
  4   denies having knowledge or information sufficient to form a belief as to the truth of
  5   those allegations and therefore denies each and every allegation contained herein.
  6               21.   In response to paragraph 21 of the First Amended Complaint, WDPR
  7   denies having knowledge or information sufficient to form a belief as to the truth of
  8   those allegations and therefore denies each and every allegation contained herein.
  9               22.   In response to paragraph 22 of the First Amended Complaint, WDPR
 10   admits to owing a duty of care in the operation of the Space Mountain attraction
 11   and to not creating an unreasonable risk of harm to others in the operation of the
 12   Space Mountain attraction and to the extent SARAH ANDREWS was a guest on
 13   and properly utilizing the attraction at the time of the alleged incident, she would
 14   be a person to whom a duty of care was owed.
 15               23.   In response to paragraph 23 of the First Amended Complaint, WDPR
 16   denies having knowledge or information sufficient to form a belief as to the truth of
 17   those allegations and therefore denies each and every allegation contained therein.
 18               24.   In response to paragraph 24 of the First Amended Complaint, WDPR
 19   denies each and every allegation in the paragraph.
 20               25.   In response to paragraph 25 of the First Amended Complaint, WDPR
 21   denies having knowledge or information sufficient to form a belief as to the truth of
 22   those allegations and therefore denies each and every allegation contained herein.
 23               26.   In response to paragraph 26 of the First Amended Complaint, WDPR
 24   denies having knowledge or information sufficient to form a belief as to the truth of
 25   those allegations and therefore denies each and every allegation contained herein.
 26               27.   In response to paragraph 27 of the First Amended Complaint, WDPR
 27   denies having knowledge or information sufficient to form a belief as to the truth of
 28   those allegations and therefore denies each and every allegation contained herein.
      {L0136522.3 }                            4
                                  ANSWER TO FIRST AMENDED COMPLAINT
Case 8:19-cv-01665-JLS-JDE Document 15 Filed 12/02/19 Page 5 of 13 Page ID #:61




  1                               SECOND CAUSE OF ACTION
  2                                      Loss of Consortium
  3               28.   In response to paragraph 28 of the First Amended Complaint, WDPR
  4   repeats and realleges its responses to paragraphs 1 – 27 as those set forth in full
  5   here.
  6               29.   In response to paragraph 29 of the First Amended Complaint, WDPR
  7   denies having knowledge or information sufficient to form a belief as to the truth of
  8   those allegations and therefore denies each and every allegation contained herein.
  9               30.   In response to paragraph 30 of the First Amended Complaint, WDPR
 10   denies having knowledge or information sufficient to form a belief as to the truth of
 11   those allegations and therefore denies each and every allegation contained herein.
 12                                          DAMAGES
 13               31.   In response to paragraph 31 of the First Amended Complaint, WDPR
 14   denies having knowledge or information sufficient to form a belief as to the truth of
 15   those allegations and therefore denies each and every allegation contained herein.
 16                              FIRST AFFIRMATIVE DEFENSE
 17                                    (SOLE NEGLIGENCE)
 18               1.    Plaintiffs and/or parties other than WDPR were negligent, careless,
 19   and/or otherwise at fault in and about the matters herein complained of, which
 20   negligence and/or fault were the primary and sole cause of the subject incident, and
 21   the sole cause of the damages complained of by Plaintiffs.
 22                            SECOND AFFIRMATIVE DEFENSE
 23                                 (NEGLIGENCE OF OTHERS)
 24               2.    At all times and places mentioned in the First Amended Complaint,
 25   Plaintiffs and/or parties other than WDPR were negligent, careless, and/or
 26   otherwise at fault in and about the matters set forth in the First Amended Complaint.
 27   If Plaintiffs sustained, or will sustain, any damages, the same were proximately and
 28   legally caused and contributed to by the negligence, carelessness, and/or otherwise
      {L0136522.3 }                             5
                                  ANSWER TO FIRST AMENDED COMPLAINT
Case 8:19-cv-01665-JLS-JDE Document 15 Filed 12/02/19 Page 6 of 13 Page ID #:62




  1   wrongful conduct of Plaintiffs and/or parties other than WDPR.
  2                             THIRD AFFIRMATIVE DEFENSE
  3                                   (ASSUMPTION OF RISK)
  4               3.   At all relevant times and places, Plaintiffs were or, in the exercise of
  5   reasonable care, should have been aware of all the circumstances and conditions
  6   then and there existing and prevailing, but nonetheless, Plaintiffs voluntarily and in
  7   full appreciation of the potential consequences thereof, assumed whatever risks may
  8   have been attendant upon such circumstances and conditions. Plaintiffs’ recovery,
  9   if any, is therefore barred or must be diminished to an extent to be determined by
 10   the triers of fact.
 11                            FOURTH AFFIRMATIVE DEFENSE
 12                              (COMPARATIVE NEGLIGENCE)
 13               4.   That if the damages claimed by Plaintiffs in this action were caused by
 14   any negligence, the negligent acts or omissions were by others, and not by WDPR.
 15   Plaintiffs’ damages, if any, shall therefore be reduced on the basis of the
 16   comparative negligence of such persons or entities which WDPR allege directly and
 17   proximately caused Plaintiffs’ damage(s).
 18                             FIFTH AFFIRMATIVE DEFENSE
 19                         (FAILURE TO STATE A CAUSE OF ACTION)
 20               5.   The First Amended Complaint and each and every cause of action
 21   therein fails to allege facts sufficient to constitute a valid cause of action against
 22   WDPR.
 23                             SIXTH AFFIRMATIVE DEFENSE
 24                                (STATUTE OF LIMITATIONS)
 25               6.   The First Amended Complaint, and each and every cause of action
 26   therein, is barred by the applicable statutes of limitations including, but not limited
 27   to Code of Civil Procedure sections 335.1, 336, 337, et seq., 338, 339, 342, and 343.
 28   ///
      {L0136522.3 }                              6
                                  ANSWER TO FIRST AMENDED COMPLAINT
Case 8:19-cv-01665-JLS-JDE Document 15 Filed 12/02/19 Page 7 of 13 Page ID #:63




  1                             SEVENTH AFFIRMATIVE DEFENSE
  2                                     (SUPERSEDING ACTS)
  3               7.     Any acts or omissions of WDPR were superseded by the acts or
  4   omissions of others which were the sole proximate and legal causes of any damage
  5   or loss to Plaintiffs, either as alleged or otherwise.
  6                              EIGHTH AFFIRMATIVE DEFENSE
  7                                     (INTERVENING ACTS)
  8               8.     The acts and omissions of others were intervening, independent,
  9   proximate and legal causes of any injury, damage or loss to Plaintiffs, either as
 10   alleged or otherwise, thus barring Plaintiffs from any recovery against WDPR.
 11                              NINTH AFFIRMATIVE DEFENSE
 12                          (ALLOCATION OF COMPARATIVE FAULT)
 13               9.     WDPR denies liability to Plaintiffs under the doctrine of comparative
 14   fault and the Fair Responsibility Act of 1986; liability for general damages, if any,
 15   is limited to the proportionate share of liability or responsibility, if any, of each
 16   tortfeasor, whether or not named as a party to this action, whose negligence or fault
 17   contributed to or caused the injuries or damages, if any, suffered by Plaintiffs.
 18                              TENTH AFFIRMATIVE DEFENSE
 19                                     (FAILURE TO NOTIFY)
 20               10.    WDPR is informed and believes and based thereon alleges that if any
 21   defects or inadequacies in the premises existed, which WDPR denies, Plaintiffs
 22   and/or others failed to timely notify WDPR of such conditions and failed to give
 23   WDPR timely opportunity to remedy such conditions. This conduct by Plaintiffs,
 24   and/or others, bars Plaintiffs from any relief from WDPR herein.
 25                            ELEVENTH AFFIRMATIVE DEFENSE
 26                     (MINOR, TRIVIAL, OR INSIGNIFICANT RISK IF ANY)
 27               11.    The alleged condition of property set forth in the First Amended
 28   Complaint did not constitute a substantial risk of damage, but if any risk at all,
      {L0136522.3 }                              7
                                    ANSWER TO FIRST AMENDED COMPLAINT
Case 8:19-cv-01665-JLS-JDE Document 15 Filed 12/02/19 Page 8 of 13 Page ID #:64




  1   merely constituted a minor, trivial, or insignificant risk which did not create
  2   dangerous condition of the property; and therefore, WDPR is not liable for any of
  3   the alleged damages, if any.
  4                           TWELFTH AFFIRMATIVE DEFENSE
  5                   (NO DUTY TO WARN/OPEN AND OBVIOUS CONDITION)
  6               12.   The Plaintiffs’ actions are barred on the basis that if Plaintiffs were
  7   injured as alleged in the First Amended Complaint, then said injuries or damages
  8   were and are the result of an open, and obvious and apparent danger which was
  9   known to and recognized by Plaintiffs, but who nevertheless knowingly, willing,
 10   intentionally and voluntarily exposed themselves to said danger, thereby assuming
 11   the risk of accident, injury and damage.
 12                         THIRTEENTH AFFIRMATIVE DEFENSE
 13                                            (LACHES)
 14               13.   The acts and omissions of Plaintiffs, in the assertion of his claims
 15   against others, were unreasonably delayed to the substantial prejudice of WDPR.
 16   Thus, the First Amended Complaint and each purported cause of action alleged
 17   therein, is barred by the doctrine of laches.
 18                         FOURTEENTH AFFIRMATIVE DEFENSE
 19                            (FAILURE TO MITIGATE DAMAGES)
 20               14.   To the extent Plaintiffs have incurred or suffered any damages as a
 21   result of the alleged acts or omissions of WDPR, such damages are attributable, in
 22   whole or in part, to the conduct of Plaintiffs in failing to take action to mitigate their
 23   losses.
 24                           FIFTEENTH AFFIRMATIVE DEFENSE
 25          (COMPLAINT IS UNCERTAIN, AMBIGUOUS, & UNINTELLIGIBLE)
 26               15.   The First Amended Complaint allegations as a whole, and each
 27   purported cause of action alleged in the First Amended Complaint is overbroad,
 28   uncertain, ambiguous, and unintelligible, and fails to allege (a) the date or dates
      {L0136522.3 }                              8
                                   ANSWER TO FIRST AMENDED COMPLAINT
Case 8:19-cv-01665-JLS-JDE Document 15 Filed 12/02/19 Page 9 of 13 Page ID #:65




  1   upon which the acts or omissions allegedly occurred, (b) where and in what manner
  2   such acts or omissions were committed, (c) any duty running from WDPR to
  3   Plaintiffs, and (d) specific facts to put WDPR on notice as to exactly what it did or
  4   did not do.
  5                            SIXTEENTH AFFIRMATIVE DEFENSE
  6                                             (WAIVER)
  7               16.     WDPR alleges that Plaintiffs engaged in conduct and activities
  8   sufficient to constitute a waiver of any alleged breach of duty, negligence, act,
  9   omission or any other conduct, if any, as set forth in the First Amended Complaint.
 10                          SEVENTEENTH AFFIRMATIVE DEFENSE
 11                   (LIMITATION ON LIABILITY FOR NON-ECONOMIC LOSSES)
 12               17.     Under and pursuant to the provisions of California Civil Code sections
 13   1431.1 through 1431.5, inclusive, Plaintiffs are barred and precluded from recovery
 14   against WDPR for any non-economic damages except those allocated to it in direct
 15   proportion to the percentage of fault actually attributed to it, if any.
 16                           EIGHTEENTH AFFIRMATIVE DEFENSE
 17                                     (EQUITABLE ESTOPPEL)
 18               18.     WDPR is informed and believes and thereon alleges that Plaintiffs are
 19   equitably estopped from claiming damages due to their own actions and inactions.
 20                           NINETEENTH AFFIRMATIVE DEFENSE
 21                          (FAILURE TO EXERCISE ORDINARY CARE)
 22               19.     WDPR is informed and believes and based thereon alleges that the
 23   alleged liability of WDPR stems from the failure of Plaintiffs or others to exercise
 24   reasonable or ordinary care, caution, or vigilance for which WDPR is not legally
 25   liable or responsible.
 26                            TWENTIETH AFFIRMATIVE DEFENSE
 27                                    (NO PROXIMATE CAUSE)
 28               20.     WDPR is informed and believes and based thereon alleges that any
      {L0136522.3 }                                9
                                     ANSWER TO FIRST AMENDED COMPLAINT
Case 8:19-cv-01665-JLS-JDE Document 15 Filed 12/02/19 Page 10 of 13 Page ID #:66




   1   acts or omissions of WDPR alleged by Plaintiffs, were not the proximate cause of
   2   the loss or damage for which Plaintiffs seeks recovery.
   3                        TWENTY-FIRST AFFIRMATIVE DEFENSE
   4                                     (LACK OF STANDING)
   5               21.   Plaintiffs lacks standing to assert certain damages alleged in the First
   6   Amended Complaint.
   7                       TWENTY-SECOND AFFIRMATIVE DEFENSE
   8                       (RIGHT TO ASSERT ADDITIONAL DEFENSES)
   9               22.   WDPR presently has no knowledge or information upon which to form
 10    a belief as to whether it may have additional, yet unstated, affirmative defenses
 11    which could be asserted on its behalf. WDPR reserves the right to assert such
 12    additional affirmative defenses in the event discovery indicates that any additional
 13    affirmative defense is appropriate.
 14                WHEREFORE, WDPR prays for judgment that Plaintiff take nothing as
 15    against WDPR, and that WDPR may recover its costs, expenses, and fees incurred,
 16    and to be incurred herein, together with such other relief as may be deemed
 17    appropriate by the Court.
 18
 19    Dated: December 2, 2019                            LONDON FISCHER LLP
 20
                                                       By:
 21
                                                         Nicholas W. Davila
 22                                                      Nina Hawkinson
                                                         Attorneys for Defendant
 23                                                      WALT DISNEY PARKS AND
                                                         RESORTS, U.S., INC.
 24
 25
 26
 27
 28
       {L0136522.3 }                              10
                                    ANSWER TO FIRST AMENDED COMPLAINT
Case 8:19-cv-01665-JLS-JDE Document 15 Filed 12/02/19 Page 11 of 13 Page ID #:67




   1                              DEMAND FOR JURY TRIAL
   2
   3               Defendant WALT DISNEY PARKS AND RESORTS, U.S., INC. hereby
   4   demands a trial by jury.
   5
   6
   7   Dated: December 2, 2019                       LONDON FISCHER LLP
   8
   9                                               By:
                                                     Nicholas W. Davila
 10                                                  Nina Hawkinson
                                                     Attorneys for Defendant
 11                                                  WALT DISNEY PARKS AND
                                                     RESORTS, U.S., INC.
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
       {L0136522.3 }                          11
                                  ANSWER TO FIRST AMENDED COMPLAINT
Case 8:19-cv-01665-JLS-JDE Document 15 Filed 12/02/19 Page 12 of 13 Page ID #:68




   1                                    PROOF OF SERVICE
   2                         SARAH ANDREWS and RYAN ANDREWS,
                                               v.
   3              THE WALT DISNEY COMPANY and and DOES 1 through 10, inclusive
                               USDC – Central District of California
   4                                Case No.: 8:19-cv-01665
   5
       STATE OF CALIFORNIA, COUNTY OF ORANGE
   6
             I am employed in the County of Orange, State of California. I am over the
   7   age of 18 and am not a party to the within action. My business address is 2505
       McCabe Way, Suite 100, Irvine, California 92614.
   8
              On December 2, 2019, the document(s) entitled ANSWER TO FIRST
   9   AMENDED COMPLAINT DEMAND FOR JURY TRIAL was/were served on
       the interested parties in this action by placing: [ ] the original [X] a true copy
 10    thereof, to be delivered/addressed as follows:
 11                               SEE ATTACHED SERVICE LIST
 12    [X]         (BY THE COURT’S CM/ECF SYSTEM) Pursuant to Local Rule, I
                   electronically filed the document(s) with the Clerk of the Court using the
 13                CM/ECF System, which sent notification of that filing to the parties as
                   registered.
 14
       Executed on December 2, 2019, at Irvine, California.
 15
       [X]         (FEDERAL) I declare that I am employed in the office of a member of the
 16                bar of this court at whose direction the service was made.
 17
 18
        Michelle Davis                                            /s/ Michelle Davis
 19     PRINT/TYPE NAME

 20
 21
 22
 23
 24
 25
 26
 27
 28
       {L0136522.3 }                           1
                                           PROOF OF SERVICE
Case 8:19-cv-01665-JLS-JDE Document 15 Filed 12/02/19 Page 13 of 13 Page ID #:69




   1                                    SERVICE LIST
   2                         SARAH ANDREWS and RYAN ANDREWS,
                                               v.
   3              THE WALT DISNEY COMPANY and and DOES 1 through 10, inclusive
                               USDC – Central District of California
   4                                Case No.: 8:19-cv-01665
   5     Mark Clayton Choate, Esq.
         Jon Michael Choate, Esq.
   6     Choate Law Firm LLC
         424 North Franklin Street
   7     Juneau, AK 99801
         T: (907) 586-4490
   8     F: (888) 856-3894
         Email: mark@choatelawfirm.com
   9            lawyers@choatelawfirm.com
 10      Attorneys for Plaintiffs
         SARAH R. ANDREWS, AND RYAN
 11      ANDREWS
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
       {L0136522.3 }                       2
                                       PROOF OF SERVICE
